

115 HR 7078 IH: Protection from Algal Toxins Act
U.S. House of Representatives
2018-10-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7078IN THE HOUSE OF REPRESENTATIVESOctober 19, 2018Ms. Kaptur (for herself, Mr. Ryan of Ohio, Ms. Bonamici, Mrs. Dingell, Mr. Quigley, and Ms. Fudge) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Safe Drinking Water Act to require the Administrator of the Environmental Protection
			 Agency to publish a maximum contaminant level goal and promulgate a
			 national primary drinking water regulation for microcystin toxin, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Protection from Algal Toxins Act. 2.Deadline for regulations on microcystin toxinSection 1412(b)(2) of the Safe Drinking Water Act (42 U.S.C. 300g–1(b)(2)) is amended by adding at the end the following:
			
				(D)Microcystin toxin
 (i)Notwithstanding any other deadline established in this subsection, not later than the date described in clause (ii), the Administrator shall publish a maximum contaminant level goal and promulgate a national primary drinking water regulation for microcystin toxin.
 (ii)The date described in this clause is date of the first final determination under paragraph (1)(B)(ii)(I) made after the date of enactment of this subparagraph..
		